Citation Nr: 0832075	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of Chapter 35, United States 
Code.


REPRESENTATION

Appellant represented by:	Jenny W. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1962, and from August 1966 to August 1969.  The 
appellant is his surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In August 2003, the Board remanded the appellant's case to 
the RO for additional development.

In a decision of October 2004, the Board denied entitlement 
to service connection for the cause of the veteran's death, 
as well as Survivors' and Dependents' Educational Assistance 
under the provisions of Chapter 35, United States Code.  
However, in February 2006, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's October 2004 
decision, and, in so doing, remanded the case to the Board 
for action consistent with a February 2006 Joint Motion to 
Vacate and Remand.

In August 2006 and September 2007, the appellant's case was 
once again remanded for additional development.  The case is 
now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2000.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was respiratory failure, due to, 
or as a consequence of, end stage chronic obstructive 
pulmonary disease/emphysema.  A significant condition 
contributing to the veteran's death, but not resulting in the 
underlying cause of death, was tobacco abuse.

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of a left buttock contusion, 
evaluated as 40 percent disabling; as well as for hemorrhoids 
and the residuals of left wrist fracture, each evaluated as 
noncompensably disabling.  The combined evaluation in effect 
for the veteran's service-connected disabilities at the time 
of his death was 40 percent.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to his death.

5.  The medical evidence of record does not demonstrate that 
the end stage chronic obstructive pulmonary disease/emphysema 
which caused the veteran's death had its origins in service, 
or was proximately due to a service-connected disability or 
disabilities.

6.  At the time of the veteran's death, service connection 
was not in effect for a disability or disabilities evaluated 
as permanently and totally disabling.

7.  The appellant's case does not present a question of such 
medical complexity or controversy as to require the opinion 
of an independent medical expert.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2007).

2.  The appellant does not meet the requirements for basic 
eligibility for Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 
(2007).

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Veterans Law Judge in 
September 2002, as well as numerous VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence the she is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2004 and 
December 2007.  In those letters, VA informed the appellant 
that, in order to substantiate her claim for service 
connection for the cause of her husband's (the veteran's) 
death, the evidence needed to show that a service-connected 
disability or disabilities caused or contributed 
substantially or materially to his death.  To the extent 
there existed any error by the VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the appellant had a full understanding 
and/or knowledge of the elements required to prevail on her 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that it had a duty to obtain any records held by 
any Federal agency.  It also informed her that, on her 
behalf, VA would make reasonable efforts to obtain records 
which not held by a Federal agency, such as records from 
private doctors and hospitals.  Finally, the RO informed the 
appellant that she could obtain private records herself and 
submit them to VA.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for the Cause of the Veteran's Death.

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is contended that the veteran's death from 
end-stage chronic obstructive pulmonary disease/emphysema 
leading to respiratory failure was the result of lung cancer 
which itself was the result of exposure to Agent Orange in 
the Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).  There are primary causes of death, 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the present case, although service medical records show 
treatment for recurrent sore throats and tonsillitis, in 
addition to upper respiratory infections, there is no 
clinical evidence of chronic obstructive pulmonary disease or 
emphysema during service.  The record also notes that the 
veteran had asthma as a child, but had experienced no trouble 
with that particular problem for some time prior to his 
enlistment.  Moreover, there is no evidence of any recurrence 
of asthma during the veteran's active military service.  

VA clinic notes dated in 1993 indicate that chronic 
obstructive pulmonary disease was being considered as an 
etiology for the veteran's respiratory problems.  By 1998, 
that diagnosis was established, and the veteran was receiving 
medication for the disorder.  VA records also show that 
adenocarcinoma was discovered in an axillary lymph node in 
1992.  However, despite an extensive work up, a primary site 
for the presumed metastatic cancer was never determined.  The 
veteran received treatment in the form of radiation and 
chemotherapy.  Treatment records show that, during his 
lifetime, the veteran experienced no further manifestations 
of cancer.  Nor did any subsequent chest X-ray report show 
radiologic findings suggestive of a respiratory cancer.  
Radiographic studies did, however, show findings compatible 
with chronic obstructive pulmonary disease. 

Additional evidence is to the effect that the veteran was 
hospitalized at a private facility in September 2000.  The 
emergency room notes from that period of hospitalization show 
a history of asthma and chronic obstructive pulmonary 
disease, as well as the aforementioned adenocarcinoma with 
unknown primary.  Further noted was that the veteran 
continued to smoke.  Reportedly, the veteran had been short 
of breath for three days, and his symptoms had increased.  On 
the day of admission, the ambulance attendants noted that the 
veteran was initially markedly hypoxic, but that he felt 
somewhat better following breathing treatments.  In the 
emergency room, it was reported that the veteran was in 
marked respiratory distress, with markedly decreased breath 
sounds and expiratory wheezing throughout his lungs.  
Following aggressive treatment in the emergency room, 
however, the veteran apparently improved.  The diagnoses 
noted by the emergency room physician, and the following day 
by a pulmonary consultant, were primarily respiratory 
failure, carbon dioxide retention, and chronic obstructive 
pulmonary disease exacerbation.  The pulmonary consultant 
additionally noted the veteran's history of adenocarcinoma 
with unknown primary, but failed to comment on any effect 
that cancer may have had on the veteran's current condition.

A Death Certificate shows that the veteran died approximately 
two days after admission to the hospital, on September [redacted], 
2000.  The immediate cause of the veteran's death was noted 
to be respiratory failure, due to, or as a consequence of, 
end stage chronic obstructive pulmonary disease/emphysema.  
Tobacco abuse was also listed as a significant condition 
contributing to death.  According to the Death Certificate, 
an autopsy was not performed.

The record indicates that the appellant requested that the 
veteran's Death Certificate be amended to delete the 
reference to "tobacco abuse."  However, she was notified 
that, once the Death Certificate was recorded, it could not 
be changed.  Notwithstanding this fact, the inclusion of 
tobacco abuse on the veteran's Death Certificate is not 
relevant to the Board's current decision.

The Director of Oncology at a VA Medical Center, who had been 
involved in the veteran's medical care at that facility, 
wrote the appellant in November 2000.  Following a 
description of the veteran's medical history as set forth 
above, he stated:

I have reviewed his (the veteran's) 
records in detail, and find that he did 
have severe chronic obstructive pulmonary 
disease and appeared to expire from 
respiratory failure.  In the past, 
because of his chronic tobacco use and 
abuse, we were suspicious that his 
previous malignancy in the right axilla 
may have evolved from a primary carcinoma 
in the lung.  However, there was never 
any clear-cut proof or evidence that he 
had primary lung cancer.  Based upon his 
smoking, however, the possibility of an 
occult primary lung cancer with 
metastasis was a consideration.  At the 
time that he expired recently, there was 
still no evidence of any primary or 
metastatic malignancy.  

In October 2002, another physician who had treated the 
veteran wrote that, in his opinion, "it (was) at least as 
likely as not that [the veteran] had primary cancer of the 
lung."  His statement did not, however, provide any rationale 
for that conclusion.

In April 2004, an opinion was obtained from a VA specialist 
in respiratory diseases.  That opinion reads as follows:

This compensation and pension opinion is 
rendered on this veteran after a complete 
review of the claims folder, which 
includes numerous outpatient and 
inpatient records, as well as multiple 
claims and affidavits.

It is clear from a review of the claims 
folder that this veteran died at Washoe 
Medical Center on September [redacted], 2000.  
The cause of death is listed as 
(1) respiratory failure.  (2) end stage 
chronic obstructive pulmonary 
disease/emphysema with a contributing 
cause of tobacco abuse.

A review of this veteran's outpatient 
records and inpatient records discloses 
that he was diagnosed with a right 
axillary mucin-producing adenocarcinoma 
that was resected in January 1992.  This 
veteran subsequently received both 
chemotherapy and radiation therapy, and 
he had an extensive work up to identify 
the primary source of this apparent 
metastatic carcinoma.  Review of the 
outpatient records including extensive 
notation and radiographic and laboratory 
studies discloses no evidence that a 
primary source for this tumor was ever 
identified.  Although on a number of 
radiographic requests and in some clinic 
notations, there is mention of this 
patient having a "lung cancer," I can 
find no clinical evidence to support the 
diagnosis of a primary lung cancer with 
subsequent axillary metastatic disease.  
Indeed, on a note written by this 
patient's oncologist...in November 2000, 
he notes that after the diagnosis and 
treatment of the right axillary 
adenocarcinoma, there was 'no evidence of 
any primary or metastatic malignancy.'  
This was further supported by 
radiographic evidence within days of the 
veteran's death.  A chest X-ray from 
September [redacted], 2000 at 0916 hours 
discloses chronic obstructive pulmonary 
disease and no focal opacification.  
Also, on a pulmonary consultation from 
this veteran's final admission, there is 
no mention of evidence of a lung cancer.  
Therefore, I find no evidence to support 
the diagnosis of lung cancer.  This 
veteran had a lymph node from the right 
axilla that demonstrated adenocarcinoma.  
This cancer was apparently cured with a 
combination of radiotherapy and 
chemotherapy.  I do not find information 
to support a further clarification of 
this diagnosis.  Furthermore, I cannot 
find evidence that this veteran's 
adenocarcinoma was related to herbicide 
exposure.

This veteran's final admission on 
September [redacted], 2000, was precipitated by a 
four-day history of dyspnea.  The patient 
had had a long history of chronic 
obstructive pulmonary disease, and he was 
a smoker until the time of his death.  
Pulmonary physiology in March 2000 
confirmed the presence of severe chronic 
obstructive pulmonary disease with an 
FEV-1 of 710cc and an FEV-1% of 46.4.  
There were numerous notations in the 
claims folder that this patient had 
asthma as a youth.  The first treatment 
of significant wheezing and shortness of 
breath was recorded on July 8, 1983, at 
which time the patient was evaluated at 
the Pinehurst, Idaho Clinic.

At that time, it was noted that the 
patient had smoked a pack and a half of 
cigarettes for 20 years.  Admission for 
shortness of breath to the Reno VA 
Medical Center was recorded in February 
1998.  There were visits to the Reno 
Medical Center Triage recorded on a 
number of occasions for shortness of 
breath and wheezing.  During this 
veteran's final admission to the Washoe 
Medical Center in September 2000, he had 
evidence of CO2 retention, with arterial 
blood gas recording of PCO2 of 56 and a 
pH of 7.26.  He was treated with 
intravenous Solu-Medrol, hand held 
nebulizer therapy, and BIPAP.  I have 
reviewed the admission history and 
physical, the emergency room history, and 
the pulmonary consultation from this 
veteran's last hospital admission. I can 
find no reason to suspect that the 
reasons for death are not consistent with 
the recordings on the death certificate, 
which include respiratory failure and end 
stage chronic obstructive pulmonary 
disease as the cause of death.  I find no 
reason to suspect a carcinoma of any kind 
contributed to the cause of death of this 
veteran.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in 
September 2002.  At that time, she described the veteran's 
medical history as set forth above, and stated that she was 
informed by physicians that the veteran had lung cancer.  She 
argued, essentially, that because the veteran had lung cancer 
and had served in Vietnam, where he was exposed to Agent 
Orange, that cancer must have contributed to his death.

Pursuant to direction contained in the aforementioned Joint 
Motion, an attempt was made to obtain from the Social 
Security Administration all records pertinent to the 
veteran's reported claim for disability benefits.  However, 
in correspondence of December 2006, the Social Security 
Administration responded that they were unable to furnish the 
medical records requested, inasmuch as the veteran's folder 
had been destroyed due to his death in September 2000.

A review of the record discloses that, during the veteran's 
lifetime, service connection had been established for 
residuals of a left buttock contusion, hemorrhoids, and a 
healed fracture of the left wrist.  At the time of his death, 
a combined 40 percent rating was assigned for those 
disabilities.  However, there is no medical evidence on file, 
and the appellant does not contend, that any of the 
aforementioned disabilities, either alone or in combination, 
played any role in causing or contributing to the veteran's 
death.  

Significantly, there is no medical evidence, and, once again, 
the appellant does not contend, that the chronic obstructive 
pulmonary disease/emphysema which was listed on the veteran's 
death certificate as having lead to the respiratory failure 
which caused his death had its origins in service or resulted 
from any service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  Rather, 
the question in this case involves whether the veteran had 
lung cancer, and, if so, whether that lung cancer played any 
role in causing his death.

Initially, the Board recognizes that the veteran did serve in 
Vietnam during the Vietnam Era.  Therefore, he is presumed to 
have been exposed to herbicides (including Agent Orange) 
during service.  38 C.F.R. § 3.307(a)(6) (2007).  Further, 
service connection may be presumed for a respiratory (lung) 
cancer which develops in a veteran with such service and 
exposure, even though there is no evidence of that disease in 
service.  38 C.F.R. § 3.309(e) (2007).

Although one of the veteran's treating physicians has offered 
his opinion that the primary site of the veteran's 
adenocarcinoma was in his lungs, he did not provide any 
rationale for that opinion.  Moreover, another of the 
physicians who treated the veteran, a VA Director of 
Oncology, who reviewed the veteran's entire record, has 
stated that there was never any clear-cut proof or evidence 
that he had primary lung cancer.  Significantly, that 
physician, who provided considerable rationale to support his 
conclusions, indicated that there was no evidence of any 
primary or metastatic malignancy for several years prior to 
the veteran's death, or, for that matter, at the time of 
death.  

Accordingly, in weighing the medical evidence, the Board 
finds that the preponderance of that evidence is against a 
finding that the veteran had a respiratory cancer during his 
lifetime.  Therefore, service connection for a respiratory 
cancer may not be presumed.

The appellant has argued that the veteran did, in fact, have 
lung cancer, and that his lung cancer contributed 
substantially to the cause of his death.  In pertinent part, 
her argument is that lung cancer is the link between the 
veteran's service and his death.  In that regard, the Board 
notes that making such a determination is the province of a 
trained medical professional, and not a lay person, such as 
the appellant.  Significantly, persons without medical 
training are not competent to comment upon medical 
observations, or to make medical diagnoses or determinations 
of medical causation.  Such statements, by the appellant, her 
representative, or others, are entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Inasmuch as the Board has found that service connection is 
not established for the veteran's lung cancer, the Board need 
not reach the question as to whether that disorder caused or 
contributed to his death.  Nevertheless, the Board notes that 
the only competent evidence on that point is the April 2004 
specialist opinion, which concluded that there was no reason 
to suspect a carcinoma of any kind contributed to the 
veteran's death.  Accordingly, even if the veteran's 
adenocarcinoma were a respiratory cancer and service 
connected, the evidence would still fail to establish service 
connection for the cause of the veteran's death.

At the appellant's personal hearing, her representative 
argued that service connection should be established for the 
veteran's heart disease and, additionally, that his heart 
disease was a contributing factor in causing his death.  In 
that regard, the Board notes that the veteran was 
hospitalized at a VA facility in September 1969, within one 
year following his separation from service, for treatment of 
aseptic meningitis.  The representative argued that a summary 
of that hospitalization showed that, on eye examination, the 
right optic disc margin was sharper than the left, thereby 
establishing the presence of arteriovenous nicking, and 
accordingly, hypertension.  The representative reasoned that, 
if cardiovascular disease was present within the first year 
following the veteran's separation from service, then service 
connection should be granted for that disability.  He further 
contended that the veteran's 1979 myocardial infarction and 
subsequent cardiac dysfunction contributed to the veteran's 
death.

In that regard, the Board notes that a summary of the 1969 VA 
hospitalization shows that, other than the notation 
concerning the optic discs, the fundoscopic examination was 
unremarkable.  Significantly, there was no indication in the 
record that a "sharp disc margin" equates with arteriovenous 
nicking.  Moreover, there wash no indication in the record 
that the veteran had hypertension or heart disease at that 
time.  Rather, the hospital summary shows a blood pressure of 
124/86.  Finally, and most importantly, the record does not 
indicate, nor has any examiner suggested, that the veteran's 
heart disease played any role in causing his death.  In the 
absence of any medical evidence suggesting such a role, the 
Board finds that a medical opinion on that point is not 
necessary.  38 C.F.R. § 3.159(c)(4) (2007); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Only very recently, the appellant has raised an additional 
argument regarding her claim for service connection for the 
cause of the veteran's death.  More specifically, the 
appellant now seems to be arguing that her husband died of 
lung cancer which had its origin as a result of cigarettes 
furnished him during his periods of active service.  In that 
regard, for all claims received by VA after June 9, 1998 (as 
in this case), a disability is not to be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Accordingly, the veteran's newest argument 
is without merit.

Finally, in determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  In the case at 
hand, the Board finds that a preponderance of the evidence is 
against the appellant's claim, and that, therefore, the 
provisions of Section 5107(b) (West 2002) are not for 
application.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
established, and the appeal is denied.

Survivors' and Dependents' Educational Assistance Under 
Chapter 35.

For the purpose of Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
where the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
has a permanent total service-connected disability, or a 
permanent total service-connected disability was in existence 
on the date of the veteran's death, or the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2007).

As is clear from the above, eligibility for Survivors' and 
Dependents' Educational Assistance requires that the veteran 
have had a permanent total disability at the time of death, 
or that he died due to a service-connected disability.  This 
is to say that the cause of the veteran's death has been 
service connected.  However, in the case at hand, at the time 
of his death, the veteran was not in receipt of a permanent 
total service-connected disability rating.  Moreover, service 
connection for the cause of the veteran's death has now been 
denied.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases where the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated due to the absence of legal 
merit or lack of entitlement under the law.  Given the facts 
of this case, and the lack of basic eligibility for the 
benefits sought, the appellant's claim for Survivors' and 
Dependents' Educational Assistance benefits under the 
provisions of Chapter 35, United States Code, is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Survivors' and Dependents' Educational Assistance under the 
provisions of Chapter 35, United States Code, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


